Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2022 has been entered.

Specification
(a) The amendment filed December 02, 2021 and July 22, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: all amendments in lines 3, 6 and 7 of paragraph [0036] in the amendment filed December 02, 2021; and the amendment in line 4 of paragraph [0036] in the amendment filed July 22, 2022, are considered new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features: “at least two antenna unit layers in a dielectric layer, and wherein the at least two antenna unit layers are electrically connected,” as recited in claim 1; and “wherein the two antenna unit layers are separated by the dielectric layer, and wherein the electric connection between the two antenna unit layers comprises a conductive plug through the dielectric layer,” as recited in claim 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figure 11 appears to show the above features; however, figure 11 shows two antenna unit layers in the bonding layer 81 which is not the same as showing two antenna unit layers in a dielectric layer. Figure 11 is objected to for this reason and should be canceled or amended to show the above features.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (U.S. Publication No. 2018/0366347) in view of CHEN et al. (U.S. Publication No. 2019/0181104).
Claims 1 and 12:  Chuang (fig. 1F) teaches a semiconductor package structure having an antenna module, comprising: a substrate (101), having a first surface and a second surface opposite to the first surface; a semiconductor chip (102) having a front and a back surfaces, disposed with the back surface contacting the first surface of the substrate; a plastic packaging material layer (108), formed on the first surface of the substrate, wherein the plastic packaging material layer embeds the semiconductor chip except leaving a part of the front surface of the semiconductor chip exposed; a rewiring layer (RDL2), disposed on the plastic packaging material layer, wherein the exposed part of the semiconductor chip is electrically connected to the rewiring layer; a metal bump (110), electrically connected to the rewiring layer; and wherein the antenna module (PA) is disposed on the second surface of the substrate.
Chuang fails to disclose wherein the antenna module comprises at least two antenna unit layers in a dielectric layer, and wherein the at least two antenna unit layers are electrically connected by a conductive plug through the dielectric layer. 
CHEN, in figure 11, discloses an antenna module comprising at least two antenna unit layers (171) in a dielectric layer (173), and wherein the at least two antenna unit layers are electrically connected by a conductive plug (172) through the dielectric layer.
It would have been obvious to one of ordinary skill in the art to have modified the invention of Chuang with the teachings of CHEN, and provided the antenna module with at least two antenna unit layers in a dielectric layer electrically connected by a conductive plug.  Having multiple antenna unit layers would have yielded optimized radiation performance by either boosting gain, tuning the resonant frequency and/or multiband operation.
Claim 2:  Chuang teaches wherein a layer of adhesive film (DAF) is formed between the back surface of the semiconductor chip and the substrate.  
Claim 3:  Chuang fails to teach wherein the substrate is a quartz glass substrate or a sapphire substrate.  However, CHEN discloses wherein substrate is a quartz glass substrate (para. [0085]). The courts have held that the simple substitution of one known element for another to obtain predictable results is considered obvious. It would have been obvious to one of ordinary skill in the art to have substituted the substrate of CHEN with quartz glass substrate to obtain the predictable result of forming a redistribution layer. 
Claim 4:  Chuang teaches wherein the rewiring layer comprises: a dielectric layer (polymer layer, para. [0026]), bonded onto the first surface of the substrate; one metal wire layer (redistribution layer, para. [0026]), wherein the metal wire layer is patterned inside the dielectric layer; and an under-bump metal layer (UBM, para. [0026]), patterned in the dielectric layer, and electrically connected to the metal wire layer, wherein the metal bump is disposed on the under-bump metal layer.  
Claim 5:  Chuang teaches wherein the metal bump comprises: a copper column (104), a nickel layer (redistribution layer, para. [0026]) disposed on a top surface of the copper column and a solder bump (110) disposed on the nickel layer.  
Claim 6: Chuang teaches wherein the antenna module in each of the at least two layers of the antenna module units comprises a plurality of antenna units (PA1, PA2, fig. 9), each having a same contour, and a space is arranged between two adjacent ones of the plurality of antenna units.
Claim 7:  Chuang teaches wherein the plurality of antenna units is arranged in an array (fig. 9) on the second surface of the substrate.  
Claim 11:  The modified invention of Chuang teaches wherein each layer of the antenna module units comprises at least one antenna unit (CHEN, fig. 11).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang in view of CHEN and Aboush (U.S. Publication No. 2014/0097990).
Claim 9:  Chuang fails to teach wherein the plurality of antenna units each has a hexagonal shape and the antenna module is arranged like a honeycomb on the second surface of the substrate, and wherein a gap is arranged between any two near-by units of the plurality of antenna units.  However, Aboush (fig. 9) teaches using plurality of antenna units (900) each has a hexagonal shape and the antenna module is arranged like a honeycomb on the second surface of the substrate, and wherein a gap is arranged between any two near-by units of the plurality of antenna units.  Aboush teaches such an arrangement increases the gain of the antenna (para. [0049]). It would have been obvious to one of ordinary skill in the art to have combined the teachings of Aboush with the invention of Chuang and provided the plurality of antenna units each having a hexagonal shape and the antenna module is arranged like a honeycomb on the second surface of the substrate, and wherein a gap is arranged between any two near-by units of the plurality of antenna units.  The motivation would have been to have increased the antenna gain, thereby improving the efficiency of the wireless device.
Claim 10:  The modified invention of Chuang and Aboush, as discussed above in the rejection of claim 9, teaches wherein a foot print of the plurality of antenna units each is a hexagon on the surface of the substrate (fig. 9, Aboush).  

Response to Arguments
Applicant’s arguments with respect to claim 1-7 and 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Karacsony/          Primary Examiner, Art Unit 2845